917 So.2d 310 (2005)
Danny MILLER, Appellant,
v.
SAMUEL E. MASON, CO., Appellee.
No. 1D05-4180.
District Court of Appeal of Florida, First District.
December 22, 2005.
Appellant, pro se.
Louis A. Vargas, General Counsel, Tallahassee, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of October 10, 2005, the Court has determined that the "Order Denying Motion for Reconsideration of Granting Motion to Set Aside Default as to Defendant Samuel E. Mason," is not an appealable order. Specifically, because the underlying order granting a motion to set aside a clerk's default is not a final order or judgment, see Dawkins, Inc. v. Huff, 836 So.2d 1062, 1065 (Fla. 5th DCA 2003), the order denying the appellant's motion for reconsideration is not reviewable. See Bennett's Leasing, Inc. v. First Street Mortgage Corp., 870 So.2d 93 (Fla. 1st DCA 2003) (holding that an order on a motion to vacate directed to nonfinal order is not appealable). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
BARFIELD, WOLF, and BROWNING, JJ., concur.